Citation Nr: 1222802	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  10-40 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for joint/body pain, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for memory loss to include as due to an undiagnosed illness.

7.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.


8.  Entitlement to service connection for a stomach disorder, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for a psychiatric disability, to include post-traumatic stress disorder (PTSD), and anxiety, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Chris R. Mancinone, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2011, the Veteran testified at a personal hearing before a Board Acting Veterans Law Judge.  Thereafter, this Acting Veterans Law Judge left employment with the Board.  The Veteran was offered the opportunity to have a new hearing, but he did not reply in the affirmative, so the Board will proceed with his appeal.  

The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue of service connection for migraines headaches and service connection for anxiety have been recharacterized on the front page of this decision as indicated.

The issues numbered 2 through 9 are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

Residuals of a sternoclavicular sprain are attributable to service.  


CONCLUSION OF LAW

Residuals of a sternoclavicular sprain were incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim for entitlement to service connection a right shoulder disability, because the claim is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The service personnel records (SPRs) indicate the Veteran was awarded the combat action ribbon and he served in combat.  Where a combat wartime veteran alleges disability due to an injury incurred in service, 38 U.S.C.A. § 1154(b) must be considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  Thus, 38 U.S.C.A. § 1154(b) is for application.

For combat veterans, the adverse effect of not having an official report of an inservice injury or disease can be overcome by satisfactory lay or other evidence which shall be sufficient proof of service occurrence or aggravation if consistent with the circumstances, conditions, or hardships of service.  38 U.S.C.A. § 1154(b).  Evidentiary standards are relaxed so that "satisfactory lay or other evidence" can be used by combat veterans to demonstrate incurrence or aggravation of a disability in service.  See Caluza, 7 Vet. App. 498.  There is a three-step sequential analysis to be performed when a combat veteran seeks benefits under the method of proof provided by 38 U.S.C.A. § 1154(b).  Collette, 82 F.3d 389.

First, VA must determine whether the veteran has proffered satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  If a veteran produces credible evidence that would allow a reasonable fact-finder to conclude that the alleged injury or disease was incurred in service, then the veteran has produced satisfactory evidence to satisfy the first requisite step of analysis under the stated provision.  This determination requires the credibility of the veteran's evidence to be judged standing alone and not weighed against contrary evidence.  Second, VA must then determine if the proffered evidence is consistent with the circumstances, conditions, or hardships of such service, again without weighing any contrary evidence.  Third, if these two inquiries are met, VA shall accept the Veteran's evidence as sufficient proof of service-connection, even if no official record of such incurrence exists.  At this point a factual presumption arises that the alleged injury or disease is service-connected, but VA must weigh any contrary evidence.  If VA meets its burden of presenting clear and convincing evidence to the contrary, the presumption of service connection is then rebutted.  Collette, 82 F.3d 389.  This analysis, however, applies only to the second element of service connection under the Caluza test; that is, whether an injury or disease was incurred or aggravated in service.  It does not apply to the questions of whether there is a current disability or a nexus connecting the disability to service.  Collette, 82 F.3d 389; Caluza, 7 Vet. App. 498.  Competent evidence is required to establish the Veteran's current disability and the nexus connecting that disability to an in service injury or disease.  Collette, 82 F.3d 389.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran reported that he suffered a right shoulder separation during service during jungle expert training and has continued to have right shoulder problems since sustaining that injury.  

The service treatment records (STRs) reflect that the Veteran reported having right shoulder pain of three months' duration in March 1992.  He was diagnosed as having a sternoclavicular sprain.  On his April 1993 separation examination, he again reported having right shoulder issues.  Recent VA treatment records also show that the Veteran has complained of right shoulder problems.  Examination in November 2009 noted that there was palpable crepitus.  X-rays were negative for arthritis. 

There is satisfactory lay and medical evidence that a right shoulder injury occurred during service.  The Board finds probative the competent evidence of pertinent right shoulder symptoms in service, including as shown in contemporaneous service treatment records, as well as the Veteran's competent report of a continuity of such symptoms since service and as supported by recent records showing that he exhibits current symptomatology.  The Board finds that such competent lay statements of the Veteran as to symptoms to be competent and sufficient evidence to establish a continuous etiological link to service.  See Davidson; Jandreau.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).  

Because there is competent and credible supporting evidence of the occurrence of an inservice injury to the right shoulder, medical evidence of a diagnosis of residuals of a sternoclavicular sprain during service, competent and credible lay evidence of continuous right shoulder symptoms since service, current medical evidence of right shoulder symptoms, and competent and credible lay evidence of current right shoulder disability which has been felt and observed by the Veteran, the Board concludes that the evidence supports the grant of service connection for residuals of a sternoclavicular sprain.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, service connection for residuals of a sternoclavicular sprain is warranted.


ORDER

Service connection for residuals of a sternoclavicular sprain is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

First, VA and other federal records must be obtained.  When reference is made to pertinent medical records, especially records in VA's possession, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); Jolley v. Derwinski, 1, Vet. App. 37 (1990).  At his personal hearing before the Board, the Veteran testified that he was afforded a Gulf War Registry Examination, afforded a PTSD examination (in September 2011), received treatment at the Camp Pendleton Hospital in 1992, and that he received treatment at the Loma Linda VA facility.  These records are not contained in the claims file.  These records which pertain to the issues on appeal should be obtained in compliance with VA's duty to assist.

Second, a hypertension examination should be provided.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the Veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id.  The record before VA need only (1) contain evidence that the Veteran has persistent or recurrent symptoms of current disability and (2) indicate that those symptoms may be associated with the Veteran's active military service.  Duenas v. Principi, 18 Vet. App. 512 (2004).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court noted that the third prong of 38 C.F.R. § 3.159(c)(4)(i), requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, establishes a low threshold.  See also Locklear v. Nicholson, 20 Vet. App. 410, at 418 (2006). 

The Veteran had elevated blood pressure readings during service.  For example, in June 1991, his blood pressure reading was 130/100; in July 1992, his readings were 150/100, 180/100, and 146/90; in January 1993, his reading was 160/98; and in February 1993, his reading was 122/96.  On a February 1993 evaluation, the Veteran also reported that he had high blood pressure and he reported the same on his separation examination.  At his hearing; however, he testified that he was not treated or diagnosed as having hypertension during service.  There is a current diagnosis of hypertension.  Accordingly, examination is warranted so that a VA examiner can provide opinions regarding if the inservice elevated readings reflected hypertension, if hypertension was manifest in the initial post-service year, or if hypertension is otherwise related to service.

Third, a Persian Gulf War examination is required.  See 38 C.F.R. §§ 3.159(c)(4)(i), 3.317; McLendon, 20 Vet. App. 79.  STRs indicate some complaints relevant to the Veteran's claims.  The Veteran reported having joint pain on a June 1989 dental evaluation as well as "side pains" on his discharge examination.  Viral headaches were noted in June 1989.  There are multiple inservice gastrointestinal complaints and complaints of abdominal pain including in July 1992, February 1993 (at which time probable irritable bowel syndrome was diagnosed), and on the April 1993 separation examination.  However, on the separation examination, the examiner indicated that the gastrointestinal problems had resolved.  The Veteran maintains that each of the disorders originated during service and has remained active since that time.  He also claims that he has undiagnosed illnesses due to his service in the Persian Gulf War.  

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.  An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficulty swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).  

Objective indications of chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  In light of the foregoing, the VA examiner(s) conducting the requested VA examinations must state whether the Veteran's claimed conditions are attributable to a known clinical diagnosis, or are part of a medically unexplained chronic multi-symptom illness.  Otherwise, the examiner must determine if the Veteran's claimed conditions including those diagnosed are related to service.

Finally, a psychiatric examination should be provided.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. 79.  The Veteran is in receipt of a combat action ribbon, but has not yet submitted stressor statements and has not received notice of the new PTSD regulations.  See 38 C.F.R. §§ 3.304(f), 4.125(a) (2011); Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  Accordingly, remand is required for an examination.

Accordingly, the case is REMANDED for the following action:

1.  Provide the following notice to the Veteran:  general VCAA notice regarding his claim for service connection for a non-PTSD psychiatric disability and for PTSD, and notice of the new PTSD regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  Request that the Veteran provide information regarding any alleged in-service stressors.  

2.  Obtain and associate with the paper or virtual claims file the Veteran's missing Gulf War Registry Examination as well as his September 2011 PTSD examination.  Contact all appropriate VA Medical Centers, including the Loma Linda VAMC, and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The RO should also inform the Veteran that he can also provide alternative forms of evidence.  

3.  Obtain and associate with the paper or virtual claims file copies of all clinical records of the Veteran's treatment at the Camp Pendleton Hospital in 1992.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The RO should also inform the Veteran that he can also provide alternative forms of evidence.  

4.  After any responses from the Veteran are received, and all additional records have been associated with the paper or virtual claims file, an appropriate mental health examination should be provided to determine the etiology of any diagnosed psychiatric disorder.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

Because this examination will partially be conducted under the new PTSD regulations, it must be conducted by a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  A complete rationale for any opinion expressed must be included in the examination report.  If an opinion cannot be provided without resort to speculation, the examiner must provide supporting rationale for that statement.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.

Regarding the claim for a non-PTSD psychiatric disorder, the examiner must determine if there are any currently diagnosed psychiatric disorders.  If so, then the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed psychiatric disability is related to active service.  The examiner must address the Veteran's lay statements regarding his current symptoms and in-service symptoms.  

Regarding the claim for PTSD, the examiner must express an opinion as to whether the Veteran meets the criteria for PTSD contained in DSM-IV.  If the examiner finds that the Veteran meets such criteria, the examiner must provide an opinion whether PTSD can be related to the alleged stressor.  Additionally, the examiner should provide an opinion as to whether the Veteran's claimed stressors are adequate to support a diagnosis of PTSD based on a fear of hostile military or terrorist activity during service, and whether his symptoms are related to the claimed stressors.  In doing so, the examiner should acknowledge all of the Veteran's lay statements regarding the claimed stressors.  

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of hypertension.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that hypertension was caused or aggravated by the Veteran's military service, was present during service, and was manifest within a year of service.  The examiner must specifically address the elevated blood pressure readings contained in the Veteran's STRs.  

6.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of current disability involving (1) joint/body pain, (2) fatigue, (3) memory loss, (4) headaches, (5) gastrointestinal system, and (6) psychiatric symptoms (if not psychiatric disorders are diagnosed).  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  All indicated tests and studies should be conducted.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner should determine whether any current disability involving joint/body pain, fatigue, memory loss, headaches, the gastrointestinal system, or psychiatric symptoms can be ascribed to a known clinical diagnosis.  The examiner must determine if the Veteran has irritable bowel syndrome.  Regarding any diagnosed disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the disorder had onset in service, is the result of a disease or injury in active service, or was manifest in the initial post-service year if it is a presumptive disorder. 

If there are objective signs or symptoms of a condition that cannot be ascribed to a known clinical diagnosis, the examiner should specifically identify any objectively demonstrated symptoms that are not attributable to a known clinical diagnosis and whether such constitute a medically unexplained chronic multisymptom illness. The examiner should further indicate whether such disabilities existed for 6 months or more or whether they exhibit intermittent worsening over a 6 month period.  With regard to complaints of joint pain, the examiner should address the June 1989 dental evaluation which documented complaints of joint pain as well as the report of "side pains" on the April 1993 discharge examination.  With regard to headaches, the examiner should address the report of viral headaches in June 1989.  With regard to a stomach disorder, the examiner should address the multiple inservice gastrointestinal complaints and complaints of abdominal pain including in July 1992, February 1993 (at which time probable irritable bowel syndrome was diagnosed), and on the April 1993 separation examination.  

The examiner should specifically state whether the Veteran's symptoms of wheezing, shortness of breath, and hoarseness are attributed to a known clinical diagnosis.  If a respiratory disorder is established, the examiner should render an opinion as to whether it is at least as likely as not that any such disorder is related to his active duty service, to include his in-service exposure to toxins.  If the Veteran's symptoms of wheezing, shortness of breath, and/or hoarseness cannot be ascribed to any known clinical diagnosis, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his respiratory complaints and the continuity of symptomatology. 

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


